     Case 3:20-cv-00600-BEN-WVG Document 17 Filed 06/29/20 PageID.229 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PATRICIA and DAVID CORTES,                     Case No.: 3:20-cv-00600-BEN-WVG
12                                 Plaintiffs,
                                                     ORDER GRANTING MOTION TO
13                vs.                                SUBSTITUTE ATTORNEY
14    C.R. BARD, INC. and BARD
      PERIPHERAL VASCULAR, INC.,                     [Doc.14]
15
                                 Defendants.
16
17
18
           The Court has reviewed Plaintiffs' Motion to Substitute Attorney. The Motion is
19
     hereby GRANTED. Plaintiffs' former counsel of record, Ahmed "Ed" Diab and Kristen
20
     K. Barton, are substituted with Plaintiffs' new counsel of record, John H. Gomez and
21
     Naomi C. Pontious of Gomez Trial Attorneys. The Clerk of Court shall remove Mr. Diab
22
     and Ms. Barton as counsel of record and terminate their receipt of e-Filings.
23
           IT IS SO ORDERED.
24

25            ~4~
     Date: Junw-, 2020
26
27                                                United States District Judge

28

                                                                            3:20-cv-00600-BEN-WVG
